 

Exhibit 10.1

 

June 5, 2014

 

Caliber Imaging and Diagnostics

(a/k/a Lucid Inc.)

50 Methodist Hill Drive, Suite 1000

Rochester, NY 14623

 

Re:          Subscription for Shares of Common Stock

Ladies and Gentlemen:

 

The undersigned (the “Undersigned”) hereby subscribes for 200,000 shares (the
“Shares”) of Common Stock, par value $0.01 per share, of Caliber Imaging and
Diagnostics (a/k/a Lucid Inc.), a New York corporation (the “Corporation”), at a
purchase price of $1.00 per share or for consideration of $200,000 in the
aggregate (the “Aggregate Purchase Price”). As of the date hereof, the last
reported trade of the Corporation’s Common Stock was at $0.65 per share (the
“Current FMV”).

 

In the event of a Qualified Financing (as defined below), if the purchase price
per share of the Common Stock sold by the Corporation in such Qualified
Financing (the “Qualified Financing Price”) is less than $1.00 per share, the
Corporation shall issue to the Undersigned additional shares of Common Stock
(the “Additional Shares”) computed using the following formula (rounded to the
nearest whole share):

 

X = [Y/(1-(A-B))] - Z

 

where:

 

X = the Additional Shares to be issued to the Undersigned

Y = the Aggregate Purchase Price

Z = the number of Shares originally purchased hereunder

A = $1.00 per share

B = the greater of the Current FMV or the Qualified Financing Price

 

The term “Qualified Financing” shall mean any institutional or other financing
for the account of the Corporation involving the issuance and sale of shares of
Corporation’s “equity securities” (as defined in the Securities Exchange Act of
1934, as amended, and excluding evidences of indebtedness not convertible into
voting securities) which occurs on or before November 1, 2014 and at which time
the aggregate gross proceeds received (or commitments for amounts to be
received) by the Corporation (excluding conversion of all outstanding notes
issued by the Corporation convertible at such event) equals or exceeds $6
million.

 

In addition, in the event the Qualified Financing includes the issuance of
warrants to the investors therein, then the Corporation shall also issue to the
Undersigned, for no additional consideration, a warrant (on terms identical to
the warrants issued to such investors) to purchase a Proportionate Number of
shares of Common Stock. The term “Proportionate Number” shall mean the number of
warrant shares an investor in the Qualified Financing would receive (without
regard to required minimum investment amounts or investment increments) if they
invested in the Qualified Financing an amount equal to the Aggregate Purchase
Price.

 

 

For example, if pursuant to the terms of the Qualified Financing, an investor
therein purchases, for an aggregate price of $26,000, 40,000 shares of Common
Stock and receives a warrant to purchase an additional 20,000 shares of Common
Stock, then the Undersigned would receive an additional 107,692 shares of Common
Stock ([$200,000 ÷ (1- ($1.00 - $.65))] – 200,000 = ($200,000/ $.65) – 200,000 =
307,692 – 200,000 = 107,692) and would receive a warrant to purchase 153,846
shares of Common Stock (307,692 x (number) [lucid001_v1.jpg] = 153,846).

 

All of the Shares and Additional Shares (if any) so received will be taken by
the Undersigned for the Undersigned’s own account as an investment and not with
a view to the distribution thereof.

 

It is understood that the Corporation will issue the Shares and Additional
Shares (if any) without their registration under the Securities Act of 1933, as
amended (the “Act”); therefore, the Shares and Additional Shares (if any) may
not be resold or transferred unless they are registered under the Act or unless
an exemption from registration is available.

 

[Remainder of Page Intentionally Left Blank]

2

 

Very truly yours,

 

/s/ L. Michael Hone

L. Michael Hone

 

AGREED AND ACKNOWLEDGED:

  

CALIBER IMAGING & DIAGNOSTICS

(a/k/a LUCID INC.)

  

By: /s/ William J. Shea

Name: William J. Shea

Title: Chairman of the Board of Directors

3